          Case 2:18-cv-03234-DJH Document 15 Filed 11/20/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Susan Schibler, et al.,                          No. CV-18-03234-PHX-DJH
10                  Plaintiffs,                       ORDER
11   v.
12   Frances Fitzgerald, et al.,
13                  Defendants.
14
15
              This matter having recently come before the Court,
16
              IT IS ORDERED that a motion pursuant to Federal Rule of Civil Procedure 12(b)
17
     is discouraged if the defect can be cured by filing an amended pleading. Therefore, the
18
     parties must meet and confer prior to the filing of a motion to dismiss to determine
19
     whether it can be avoided.1 Consequently, motions to dismiss must be accompanied by a
20
     notice of certification of conferral indicating that the parties have conferred to determine
21
     whether an amendment could cure a deficient pleading and have been unable to agree that
22
     the pleading is curable by a permissible amendment. In addition, parties shall endeavor
23
     not to oppose motions to amend that are filed prior to the Rule 16 Scheduling Conference
24
     or within the time set forth in the Rule 16 Scheduling Order. Motions to dismiss that do
25
     …
26
27   1
       This case is subject to the Mandatory Initial Discovery Pilot Project (MIDP). Pursuant
     to the MIDP, parties must file answers, counterclaims, crossclaims, and replies within the
28   time set forth in Rule 12(a)(1)-(3), even if they have filed or intend to file a motion to
     dismiss or other preliminary motion.
       Case 2:18-cv-03234-DJH Document 15 Filed 11/20/18 Page 2 of 2



 1   not contain the required certification are subject to be stricken on the Court’s motion.
 2          Dated this 19th day of November, 2018.
 3
 4
 5                                                 Honorable Diane J. Humetewa
 6                                                 United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
